Title: To Thomas Jefferson from John Davis, 11 May 1805
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia, May 11, 1805.
                  
                  I entreat you will do me the honour to accept the enclosed volume. I have taken the liberty to prefix to it your sanction of my undertaking, and am with the liveliest gratitude, 
                  Sir, your most obedient, most humble Servant,
                  
                     John Davis.
                  
               